ORDER

PER CURIAM.
Defendant appeals the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. The motion court dismissed defendant’s motion because he faded to file it within ninety days after he was delivered to the custody of the Department of Corrections as provided in Rule 24.035(b). The court’s finding and conclusion is not clearly erroneous, and no jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 84.16(b).